         Case 2:20-cv-01752-AKK Document 4 Filed 11/17/20 Page 1 of 4                     FILED
                                                                                 2020 Nov-17 AM 10:47
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

CARLTON PAUL PINKERTON, et. )
al.,                          )
                              )
     Plaintiffs,              )
                              )
vs.                           )
                              )                 Civil Action Number
JAIME MIGUE (JIM) BARDIA, et. )                 2:20-cv-01752-AKK
al.,                          )
                              )
     Defendants.

                          MEMORANDUM OPINION

      Jaime Miguel (Jim) Bardia removed this case from the Circuit Court of Shelby

County, Alabama asserting this court has diversity jurisdiction. Doc. 1. For the

reasons stated below, Mr. Bardia has not shown the parties are diverse to trigger the

court’s jurisdiction over this dispute. Accordingly, this action is due to be

REMANDED to the Circuit Court of Shelby County, Alabama for further

consideration.

                                         I.

      “Federal courts are courts of limited jurisdiction.” Burns v. Windsor Ins. Co.,

31 F.3d 1092, 1095 (11th Cir. 1994). Lower federal courts can only hear cases that

are “‘within the judicial power of the United States as defined by Article III of the

Constitution,’” and that Congress has authorized them to hear through a grant of


                                         1
         Case 2:20-cv-01752-AKK Document 4 Filed 11/17/20 Page 2 of 4




jurisdiction. Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999)

(quoting Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). “A necessary

corollary to the concept that a federal court is powerless to act without jurisdiction

is the equally unremarkable principle that a court should inquire into whether it has

subject matter jurisdiction at the earliest possible stage in the proceedings.” Id. at

410 (citations omitted). A defendant may remove a case from state court to federal

district court if the court would have had original jurisdiction. 28 U.S.C. § 1441(a).

Original jurisdiction includes diversity jurisdiction, see PTA-FLA, Inc. v. ZTE USA,

Inc., 844 F.3d 1299, 1305 (11th Cir. 2016), which exists if no plaintiff is a citizen of

the same state as any defendant and the amount in controversy exceeds $75,000, 28

U.S.C. § 1332(a). In this case, the amount in controversy is clearly met, with the

plaintiffs asserting $500,000 in damages. However, Mr. Bardia has not shown

complete diversity exists between the plaintiffs and the defendants.

                                          II.

      In his Notice of Removal, Mr. Bardia did not allege facts showing the

citizenship of the members of plaintiff JRT Wind, LLC or his co-defendant

Prudencia, LLC. Doc. 1. This failure is significant because “a limited liability

company is a citizen of any state of which a member of the company is a citizen.”

Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022

(11th Cir. 2004). The complaint only identified one of the members of the plaintiff


                                           2
         Case 2:20-cv-01752-AKK Document 4 Filed 11/17/20 Page 3 of 4




JRT Wind—Mr. Stott, an Alabama citizen. Doc. 1 at 4. The other members of JRT

Wind were identified generically as “other investors,” and their citizenship was not

provided. Doc. 1 at 6. In the absence of the identity of all the members of JRT Wind

and their citizenships, Mr. Bardia has not shown that all of the members of JRT

Wind are completely diverse from him or the other defendant. Further, Mr. Bardia

did not provide the citizenship information for the members of the defendant

Prudencia. Doc. 1 at 1-3. Instead, Mr. Bardia asked the court to ignore this defendant

by stating that Prudencia “is believed to be defunct.” Doc. 1 at 1. Whether Prudencia

is defunct or an actual ongoing LLC, it is still a defendant this case. And, as an LLC,

the court must know the state of citizenship of Prudencia’s members (or former

members) to determine if it has diversity jurisdiction.

                                          III.

      A party seeking removal bears the burden of establishing that jurisdictional

requirements are met. See Lowery v. Ala. Power Co., 483 F.3d 1184, 1207 (11th Cir.

2007). And, “it is well settled that a federal court is obligated to inquire into subject

matter jurisdiction sua sponte whenever it may be lacking.” Am. Tobacco Co., 168

F.3d at 410. In this case, Mr. Bardia has not identified all of the members of the

plaintiff JRT Wind and the defendant Prudencia, thereby preventing the court from

determining if complete diversity exists. Therefore, because “federal courts are

directed to construe removal statutes strictly. . . [, and] all doubts about jurisdiction


                                           3
        Case 2:20-cv-01752-AKK Document 4 Filed 11/17/20 Page 4 of 4




should be resolved in favor of remand to state court,” Univ. of S. Ala., 168 F.3d at

411, the court finds its original jurisdiction lacking and this case is due to be

REMANDED to the Circuit Court of Shelby County, Alabama.

      The court will enter an appropriate order.

            DONE the 17th day of November, 2020.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE




                                         4
